                   Case 2:20-cv-00585-JCC Document 18 Filed 07/16/20 Page 1 of 2



                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   JOSE ALFREDO ACOSTO VILLEGAS, a/k/a                      CASE NO. C20-0585-JCC
     JOSE A. ACOSTO, a/k/a JOSE ACOSTO, a
10
     married man,                                             MINUTE ORDER
11
                                Plaintiff,
12                  v.

13   WILMINGTON TRUST, NATIONAL
     ASSOCIATION, as successor indenture trustee
14
     to CITIBANK, N.A., as indenture trustee for
15   MERRILL LYNCH MORTGAGE
     INVESTORS TRUST, MORTGAGE LOAN
16   ASSET-BACKED NOTES, SERIES 2007-SLI,
     and VERIPO SOLUTIONS INC.,
17
                                Defendant.
18

19
              The following minute order is made by direction of the Court, the Honorable John C.
20
     Coughenour, United States District Judge:
21
              The parties have filed a stipulation and proposed order of dismissal (Dkt. No. 17).
22
     Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A), this stipulation is self-executing, and
23
     this action is DISMISSED with prejudice and without an award of costs or attorney fees to either
24
     party.
25
              //
26




     MINUTE ORDER
     C20-0585-JCC
     PAGE - 1
            Case 2:20-cv-00585-JCC Document 18 Filed 07/16/20 Page 2 of 2




 1        DATED this 16th day of July 2020.

 2
                                              William M. McCool
 3                                            Clerk of Court
 4                                            s/Tomas Hernandez
 5                                            Deputy Clerk

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




     MINUTE ORDER
     C20-0585-JCC
     PAGE - 2
